IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50202
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

THOMAS E. HEMPFLING, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-99-CR-202-1-FB
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Thomas Hempfling (“Hempfling”) was convicted of conspiracy

to manufacture and distribute in excess of 500 grams of a mixture

containing a detectable amount of methamphetamine, in violation

of 21 U.S.C. § 846, aiding and abetting and manufacture of in

excess of 50 grams of a mixture containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18

U.S.C. § 2, and aiding and abetting and possession of a listed

chemical with the intent to manufacture methamphetamine, in

violation of 21 U.S.C. § 841(d)(1) and 18 U.S.C. § 2.    He argues

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50202
                                 -2-

that (1) his sentence was unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000), and (2) permitting the

testimony of a witness who received a favorable plea agreement in

exchange for his testimony violated 18 U.S.C. § 201(b)(3).

     Hempfling did not raise his arguments before the district

court.    Accordingly, review is for plain error.   See United

States v. Meshack, 225 F.3d 556, 575 (5th Cir. 2000), cert.

denied,       S. Ct.    (U.S. Jan. 8, 2001), 2001 WL 13025; United

States v. Haese, 162 F.3d 359, 366 (5th Cir. 1998).

     The district court committed no errors, plain or otherwise.

Hempfling’s sentence was not unconstitutional in light of

Apprendi.    See United States v. Doggett, 230 F.3d 160, 165-66

(5th Cir. 2000), petition for cert. filed, (U.S. Jan. 4,

2001)(No. 00-7819).    Permitting the testimony of a witness who

received a favorable plea agreement in exchange for his testimony

did not violate 18 U.S.C. § 201(b)(3).     See United States v.

Haese, 162 F.3d 359, 366-68 (5th Cir. 1998).     The judgment of the

district court is AFFIRMED.